Citation Nr: 0401342	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  03-06 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from July 1953 to May 1955.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from July 2001 and April 2002 rating 
decisions by the RO.  In August 2002, the veteran testified 
at a hearing at the RO.  In June 2003, the veteran testified 
at a videoconference hearing before the undersigned Veterans 
Law Judge.


FINDING OF FACT

The veteran has bilateral hearing loss by VA standards, which 
is as likely as not due to noise exposure during military 
service.


CONCLUSION OF LAW

The veteran has bilateral hearing loss that was incurred in 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that, with the exception of 
the veteran's May 1955 examination report, his remaining 
service medical records are missing and have been presumed 
destroyed by a 1973 fire at the National Personnel Records 
Center (NPRC).  In this regard, the United States Court of 
Appeals for Veterans Claims has held that where "service 
medical records are presumed destroyed . . . the BVA's 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt is heightened."  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  VA also 
has a heightened duty to assist the veteran in the 
development of evidence favorable to his claim.  Here, the 
veteran has not provided any leads that VA has not already 
pursued to develop his claim.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2003).  When disease is shown as 
chronic in service, or within a presumptive period so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 
38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2003).  If a reasonable 
doubt arises regarding such a determination, it will be 
resolved in the veteran's favor.  38 C.F.R. § 3.102 (2003).

The veteran claims that his hearing loss is the result of 
exposure to acoustic trauma while driving a tank in service.  
Based on a review of the evidence and resolving reasonable 
doubt in favor of the veteran, the Board finds that service 
connection for bilateral hearing loss is warranted.  

As already noted, the only service medical record available 
is the veteran's May 1955 examination report, which shows 
that whispered voice testing revealed 15/15 acuity in both 
ears.  Because most of his service medical records are 
missing and presumed destroyed in a fire, the Board takes 
into consideration other sources of evidence that might help 
to establish that his bilateral hearing loss had its onset in 
service, including any clinical records of treatment during 
the interval from discharge to the present time.  Although 
there is no official service record showing treatment for 
acoustic trauma during service, satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
The veteran's separation document shows that his military 
occupational specialty was as a tank driver.  He also 
testified that he drove a tank and was exposed to loud noises 
from the daily firing.  Additionally, a statement from 
someone who knew the veteran in service was received in May 
2002 attesting to the fact that the veteran drove an armored 
personnel carrier and was exposed to the noise associated 
with the firing of 30 to 50 caliber machine guns.  The Board 
finds that this evidence, particularly the veteran's DD-214 
and the May 2002 statement, is sufficient to show that the 
veteran was exposed to loud noises during service.  

For the purposes of applying the laws as administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2003).  

In the veteran's case, a July 2001 VA audiological evaluation 
establishes that the veteran has bilateral hearing loss 
disability by VA standards pursuant to 38 C.F.R. § 3.385.  
Moreover, such VA audiological examination was conducted to 
determine the etiology of the veteran's hearing loss.  At the 
July 2001 VA examination, the veteran described his exposure 
to noise in the military, and also reported that he farmed 
and drove a cement truck after service.  The July 2001 VA 
examiner indicated that the veteran had a sharply sloping 
predominately sensorineural hearing loss in both ears, and 
that the pattern of such hearing loss was consistent with 
extensive noise exposure.  The examiner noted that, while it 
seemed likely that the veteran's 10 months in the tank corps 
in service may have contributed some noise exposure, it was 
not clear that it would have initiated the degree of loss 
seen on examination.  The examiner further opined that the 
veteran's 40 years in farming, 15 to 20 years of driving a 
cement trunk, and the associated time around loud equipment 
seemed to present the most likely contributors to the 
veteran's severe hearing loss.  In summary, the examiner 
indicated that the onset of hearing loss was likely 15 to 20 
years earlier rather than 30 to 40 years earlier.  

In a statement, dated in May 2003, the veteran's former 
employer noted that the veteran had been employed from 1969 
to 1980 at a company that manufactured cement stave silos.  
The employer indicated that the veteran had an apparent 
hearing problem when he initially interviewed for the job.  
Moreover, the veteran's job duties consisted of operating a 
fork truck and batching element which in terms of noise, 
according to the employer, was nothing worse than driving a 
car with the windows open.  

In this regard, the Board finds that, with resolution of 
doubt in the veteran's favor, a grant of service connection 
for bilateral hearing loss is warranted.  As noted above, the 
veteran now has a bilateral hearing loss by VA standards.  
38 C.F.R. § 3.385.  Furthermore, despite evidence suggesting 
that the veteran's bilateral hearing loss is not related to 
service but may be attributed to working in a noisy 
environment after service, the evidence equally suggests the 
opposite, especially when considering the credible lay 
evidence.  (Even the 2001 VA examiner suggested that noise 
exposure during military service may have contributed to the 
onset of hearing loss.  Additionally, in arriving at an 
opinion regarding the onset of hearing loss, this examiner 
appears to have been more concerned with the causes of the 
severe degree of loss shown rather than the onset of the 
underlying problem itself.)  Absolute certainty is not 
required.  38 C.F.R. § 3.102 (2003).  Given the veteran's 
credible testimony, along with the other evidence of record 
indicating a loss of acuity well before the time suggested by 
the 2001 examination report, the Board consequently finds 
that the evidence regarding a link between current disability 
and military service is in relative equipoise.  As noted 
above, with resolution of doubt in the veteran's favor, it 
may be concluded that the veteran has bilateral hearing loss 
that is attributable to active military service, and that 
service connection for such disability is warranted.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003).   


ORDER

Service connection for bilateral hearing loss is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



